Wallin, C. J.,
(concurring). I agree with the majority of the Court that the judgment should be affirmed, but am not wholly satisfied with the reasoning upon which the majority base their conclusion. An examination of the evidence has failed to satisfy me that the money paid to McLaughlin by the signer of the note was ever in fact paid over to the plaintiff. But, in my opinion, the evidence, when considered in its entirety, tends at least to show that McLaughlin was plaintiff’s agent for the collection of the note, and there is no evidence whatever in this record to combat this .conclusion. The fact of agency being shown, — and 1^ think that it is shown, — it becomes immaterial to inquire whether the funds paid over to the agent were or were not transmitted to the principal.